Citation Nr: 1216271	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot disabilities, including hallux valgus and hammertoes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1975 to May 1977, with a period of active duty for training from May 1975 to October 1975.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed a bilateral foot disability during his period of active duty for training (ADT) between May 1975 and October 1975.  He contends that his foot disability, currently diagnosed as bilateral hallux valgus and hammertoes had its onset during ADT and has continued since that time.  In fact, the Veteran indicated on his June 2008 VA Form 9, substantive appeal to the Board, that he was asked if he wanted out of the military because of his feet and that is why he was discharged.  

The Veteran's service treatment records STRs have been deemed by the RO as unavailable.  A formal finding in this regard is noted in the claims file.  However, the Veteran maintains that he was treated for foot pain during his period of ADT at Fort Ord hospital and requested that the RO attempt to obtain these records.  

The RO's formal finding of the unavailability of STRs does not show that any attempts were made to locate any specific hospital records pertaining to treatment at Fort Ord in 1975.  Pursuant to 38 C.F.R. § 3.159, VA's duty to assist the Veteran includes making attempts to obtain Federal Records identified by the Veteran.  In addition, in its August 2007 determination that additional service records were unavailable, the RO reported that they were referred by the California Adjutant General's office to a particular individual who would send all available records to VA.  VA thereafter received incomplete records.  However, there is no documentation of record showing that the RO contacted the California Adjutant General.  This should be accomplished on remand.  If these records are not obtained, the Veteran should be informed that he can submit alternate evidence to supplement the available records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

The Veteran had a VA examination in June 2007, however, an opinion as to the etiology of his bilateral foot disorders was not provided.  Accordingly, the Veteran should be scheduled for another VA examination to determine the likely etiology of his current foot disabilities.  

The Veteran should also be asked to provide or identify any medical records pertaining to his disorders of the feet, including those generated during his incarceration.  See June 2007 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Request hospital records, through the appropriate agency, pertaining to treatment of the Veteran at Fort Ord Hospital for 1975.  

Request the Veteran's complete service treatment and service personnel records from the California Adjutant General.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records identified above it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

The Veteran should also be informed that he can submit alternate evidence to substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

2.  Contact the Veteran and request that he provide records or information concerning all treatment for his disabilities of the feet, including those from his incarceration.  With appropriate authorization from the Veteran, request all treatment records of the Veteran relevant to his claim on appeal.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for another VA examination of the feet to determine the current nature and likely etiology of any foot disability manifested by hallux valgus, hammertoes and/or any other current foot disability.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed foot disabilities.  
The examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during active duty for training from May 1975 to October 1975 based on any medical evidence of record in the claims file and based on the Veteran's statements regarding the onset of his symptoms.  All findings must be reported in detail and all indicated testing must be accomplished.  

If the examiner is unable to offer an opinion without resorting to speculation, it is essential that the examiner explain why, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.  

4.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the Veteran's claim of service connection for bilateral disabilities of the feet, including hallux valgus and hammertoes.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


